DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2022 was filed on the mailing date of the claims on 4/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 7 does fall within at least one of the four categories of patent eligible subject matter because claim 7 recites “A display control program" or a program per se.  A program does not fall into one of the four statutory classes of subject matter.
 	Applicant can follow USPTO’s Subject Matter Eligibility for Computer Readable Media Guideline (http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf) to overcome this 35 U.S.C 101 rejection.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2022/0289250, Oba.

2. 	Regarding Claim 1, Oba discloses A display control device ([0041], a display unit) comprising:
 	an acquisition unit that acquires a facial image of a driver of a vehicle captured by an imaging unit (Fig 1: 12 Driver Information Acquisition Unit; Fig 2: Face (head) recognition; [0144], the driver information acquisition unit 12 includes a face recognition device);
 	a determination unit (Fig. 1: 12; [0138], The driver information acquisition unit 12 acquires, information for determining the arousal level of the driver) that determines appropriateness of continuation of driving by the driver based on the facial image acquired by the acquisition unit (Fig. 5B; Figs. 19-22; [0572], The percentage of eye closure evaluation value (PERCLOS), the face orientation, are used for evaluation of fatigue, drowsiness, sleepiness sign, reduced consciousness, and line-of-sight stability, and steering and pedal steering stability); and
 	a control unit (Fig. 1: data processing unit 11) that, in a case where the determination unit determines that there is a possibility that the continuation of the driving by the driver is not appropriate (Fig 1: 11; [0156], The data processing unit 11 further calculates safety index values indicating the state of the driver in the vehicle. Fig. 5B; Figs. 19-22; [0572], The percentage of eye closure evaluation value (PERCLOS), the face orientation, are used for evaluation of fatigue, drowsiness, sleepiness sign, reduced consciousness, and line-of-sight stability, and steering and pedal steering stability), causes a display unit on a manager side, the manager managing the driver (Fig 1: terminal 40; [0178], The information terminal 40 is, a terminal owned by an officer who cracks down traffic violation, such as a police officer, and is a terminal capable of acquiring and displaying the acquired information of the driver information acquisition unit 12), to display the facial image based on which the determination unit determines that there is the possibility that the continuation of the driving by the driver is not appropriate (Figs. 19-22; [0678], a conventional driver monitoring system, a main detection means detects a decrease in consciousness such as drowsiness).

3. 	Regarding Claim 2, Oba discloses The display control device according to claim 1, wherein the control unit causes the display unit to display information with which the driver is uniquely identifiable (Fig 2: driver authentication unit, driver identification; [0145], the driver information acquisition unit 12 includes a driver authentication (driver identification) unit. Note that, as an authentication method, biometric authentication using a face, a fingerprint, an iris of a pupil, a voiceprint) when the determination unit determines that there is the possibility that the continuation of the driving by the driver is not appropriate (Fig. 1: terminal 40); Figs. 19-22; [0678], a conventional driver monitoring system, a main detection means detects a decrease in consciousness such as drowsiness).

4. 	Regarding Claim 3, Oba discloses The display control device according to claim 1, wherein the control unit causes the display unit to display contact information of the driver when the determination unit determines that there is the possibility that the continuation of the driving by the driver is not appropriate (Fig. 1: 40; [0178] The information terminal 40 is, for example, a terminal owned by an officer who cracks down traffic violation, such as a police officer, and is a terminal capable of acquiring and displaying the acquired information of the driver information acquisition unit 12. Fig 29; [0781], displays the driver evaluation value on the display unit of the information terminal).

5. 	Regarding Claim 4, Oba discloses The display control device according to claim 1, wherein:
 	the determination unit determines whether the driver is drowsy as the appropriateness of continuation of driving by the driver based on the facial image acquired by the acquisition unit ([0678], a conventional driver monitoring system, a main detection means detects a decrease in consciousness such as drowsiness); and
 	the control unit, in a case where the determination unit determines that there is a possibility that the driver is drowsy, causes the display unit to display the facial image based on which the determination unit determines that there is the possibility that the driver is drowsy (Fig 1: terminal 40; [0178], The information terminal 40 is, a terminal owned by an officer who cracks down traffic violation, such as a police officer, and is a terminal capable of acquiring and displaying the acquired information of the driver information acquisition unit 12. [0206], It is desirable to continuously and constantly perform the passive monitoring in the period of step S1 and to calculate the recovery timing and issue the recovery notification according to recovery characteristics unique to the driver. Figs. 19-22; [0458], the system detects that the driver is sleeping in the passive monitoring period).

6. 	Regarding Claim 5, Oba discloses The display control device according to claim 4, wherein the control unit, in the case where the determination unit determines that there is the possibility that the driver is drowsy, causes the display unit to display information related to a status when the determination unit determines that there is the possibility that the driver is drowsy ((Fig 1: terminal 40; [0178], The information terminal 40 is, a terminal owned by an officer who cracks down traffic violation, such as a police officer, and is a terminal capable of acquiring and displaying the acquired information of the driver information acquisition unit 12. Figs. 19-22; [0572], The percentage of eye closure evaluation value (PERCLOS), the face orientation, are used for evaluation of fatigue, drowsiness, sleepiness sign, reduced consciousness, and line-of-sight stability, and steering and pedal steering stability).

7. 	Claim 6 is a method claim, rejected with respect to the same limitation rejected in the device claim 1.

8. 	Claim 7 is a program causing a computer to execute claim, rejected with respect to the same limitation rejected in the device claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422